                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

DEVERICK SCOTT                                                                   PLAINTIFF
ADC #131042

v.                                    5:17CV00272-JM

WENDY KELLEY, Director,
Arkansas Department of Correction; et al.                                    DEFENDANTS

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED. The Court certifies, pursuant to 28 U.S.C.

' 1915(a)(3), that an in forma pauperis appeal from this Judgment and the corresponding Order

would not be taken in good faith.

       DATED this 9th day of October, 2018.


                                              _______________________________________
                                              JAMES M. MOODY, JR.
                                              UNITED STATES DISTRICT JUDGE




                                              1
